Title: To George Washington from Captain David Kilgore, 10 March 1778
From: Kilgore, David
To: Washington, George



[10 March 1778]

The Petition of Capt. David Kilgore Sheweth That Your Petitioner had the Honor to be appointed a Captain in the 8th Pennsylvania Regiment, but finding it most inconvenient, as he has a large Family on the Western Frontiers who are now exposed to the mercy of the Savage Enemy, who have lately commited several ravages within a few Miles of Your Petitioners Plantation. He therefore begs Your Excellency’s permission to Resign, as he may thereby be enabled to assist ⟨his⟩ distress’d family, should the Indians make any further progress in that Country. Should Your Petitioner be so happy as to obtain that favour Your Petitioner as in duty bound shall ever Pray.

David Kilgore

